Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species E, Figures 15-24 and claims 1-2 and 8-9 in the reply filed on February 22, 2021 is acknowledged.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms “first support portions” in claim 1, line 4 and “second support portions” in claim 1, line 9 are not seen as so described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2 and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 4, “first support portions on one side and the other side” is indefinite, as the disclosure for “support portions” appears undescribed in the specification relative to Figures 15-24 at least. Also, the roller case and first case body are insufficiently defined to render the meaning of “on one side and the other side” clearly determinable, as such are insufficiently defined to render any “sides”. In line 9, “second support portions on one side and the other side” is indefinite, as the disclosure for “support portions” appears undescribed in the specification relative to Figures 15-24 at least. Also, the roller case and second case body are insufficiently defined to render the meaning of “on one side and the other side” clearly determinable, as such are insufficiently defined to render any “sides”. 
In claim 2, the imaginary shaft is referenced, but as such its relation to the claimed empty case renders the claimed structure indefinite.
In claim 8, lines 6-7, “the first support portion and the second support portion” each lack antecedent basis for only one of each, as all prior reference is to plural of each support portion.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverbrook et al. (7,168,654)(Figures 14-18). Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kendig (4,079,835). Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2-97236. Each discloses a roller case for storing a roller, the roller case comprising a first case body (1402; 12; 10; respectively) defining two opposed sides (longitudinal ends of the case in each) including first support portions (1636, 1636; 40, 40; 13, 13) on one side and the other side, and a first cover portion (raised portion from the surface interfacing with 1404; 22 and 26; portion of 10 including 15 and 17) forming a first containing space open on one side between the first support portions, and a second case body (1404; 14; 1) defining two opposed sides (longitudinal ends of the case) including second support portions (1636, 1636; 40, 40; 5, 5) on one side and the other side, and a second cover portion (raised portion from the surface interfacing with 1404; 22 and 26; portion of 1 including 6 and 7) forming a second containing space open on one side between the second support portions, the second case body being configured to be engaged with the first case body in a case-closed state (see Figures 14A and 14B; see Figure 1; see Figure 1) defining an interior containing space, and being capable of keeping the case-closed state, wherein in a roller-stored state where a roller is stored, the case-closed state is kept by the engagement between the first case body and the second case body and a main body of the roller would be contained in the interior containing space spaced from each case body with a rotation shaft of the roller defining an axis and clamped in an axis crossing direction and held between the support portions with the entire roller covered by the case bodies. As the roller itself is not claimed, all limitations thereto pertain to intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 2, each disclose a shaft attachment member (1614; 16 and its 46 or 18 and its 46; 11 or 18) detachably connectable to the imaginary shaft of the claimed empty case. 
As to claim 8, Kendig discloses an outer peripheral edge of the shaft attachment member (16 or 18) attached to the rotation shaft of a roller will protrude outward in radial directions of the roller main body. 
As to claim 9, Kendig further discloses divided plates (16 and 18) of the shaft attachment members.  

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG